201 B.R. 324 (1996)
Frank Lewis EL BEY, Plaintiff,
v.
QUANTUM PROPERTY MANAGEMENT CORPORATION, et al., Defendants.
Civil Action No. 96-0685 (JR).
United States District Court, District of Columbia.
July 18, 1996.
Frank Lewis El Bey, Washington, DC, pro se.
Roger D. Luchs, King & Nordlinger, Washington, DC, for defendant Stephen K. Levey.

MEMORANDUM ORDER
ROBERTSON, District Judge.
Upon consideration of defendant Stephen K. Levey's Motion to Dismiss Amended Complaint and plaintiff's opposition to that Motion, this Court finds that plaintiff has failed to state a claim upon which relief can be granted.
Plaintiff alleges that Mr. Levey committed fraud, misrepresentation, and conspiracy to deprive him of his rights and property, but asserts no facts that support those allegations. The allegations against Mr. Levey rest on plaintiff's claim that the landlord-tenant proceedings in the Superior Court of the District of Columbia were illegal because defendant Sallye A. Higgin appeared before the Superior Court without the approval of the Bankruptcy Court. This underlying claim must fail because approval of the bankruptcy court was not needed for the owner, who had filed for Chapter 11 protection, to prosecute its case against El Bey.
Section 362(a)(1) of the Bankruptcy Code is an "unambiguous provision [that] by its terms only stays proceedings against the debtor, and does not address actions brought by the debtor which would inure to the benefit of the bankruptcy estate. Particularly in light of underlying legislative objectives, it could hardly be read any other way." Carley Capital Group v. Fireman's Fund Ins. Co., 889 F.2d 1126, 1127 (D.C.Cir.1989). Since Ms. Higgin's appearance before the Superior Court was not improper, there is no basis on which to claim that Mr. Levey committed fraud, misrepresentation, or acted in conspiracy.
Fed.R.Civ.P. 12(b)(6) allows dismissal of a claim if the plaintiff "cannot possibly win relief." Best v. Kelly, 39 F.3d 328, 331 (D.C.Cir.1994), citing Baker v. Director, United States Parole Comm'n, 916 F.2d 725, *325 726 (D.C.Cir.1990). Accordingly, it is this 18th day of July, 1996
ORDERED that, defendant's motion be granted and the Amended Complaint be dismissed as to defendant Stephen K. Levey.